Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13, 18, 19, 21, 23-26, 30, 31, 38 and 40 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 2, drawn to a method of analyzing nucleic acids in a plurality of samples.

Group II, claim(s) 3, drawn to a method a method of analyzing nucleic acids in a plurality of samples.

Group III, claim(s) 4-8, drawn to a method for generating a plurality of barcodes.

Group IV, claim(s) 9-13, drawn to a method for generating a plurality of barcodes.

Group V, claim(s) 18, drawn to a group of oligonucleotides made by the method of claim 9.

Group VI, claim(s) 21, drawn to a method of sequencing a plurality of nucleic acid samples.

VII, claim(s) 30 and 31, drawn to a method.

Group VIII, claim(s) 38, drawn to a method of reducing cross-contamination in a collection.

Group IX, claim(s) 40, drawn to a method of determining cross-contamination of barcode oligonucleotides between different oligonucleotide samples.

	Please Note: Instant claims 23-26 depend from canceled claim 22. Thus, claims 23-26 have not been considered.

The groups of inventions listed above do not relate to a single general inventive concept under 
PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical 
features for the following reasons:
Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of sequences, it does not make a contribution over the prior art in view of Hubbell et al. (US2015087537, published March 26, 2015).  Hubbell et al. teach a method for sequencing a polynucleotide sample having a barcode sequence (interpreted as a sequence) (Abstract, lines 1-2).
Therefore, the technical feature linking the inventions of Groups I-IX does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

OR an error model (claim 7), such as recited in instant claims 6 and 7 (please elect one of claims 6 or 7). 

B.	A specific species selection of a maximum of ten (10) oligonucleotides made by the method of claim 9 including complete structures, such as those encompassed by instant claim 18 (claim 18). Specific combinations must be specifically recited and have specific support in the specification as originally filed (please provide specific structure for a maximum of 10 oligonucleotides).

Claim 18 embraces a very large number of oligonucleotides for search and examination. The oligonucleotides comprising sequences are independent and distinct, each from the other, because they are products, which possess characteristic differences in structure and function, and each has an independent utility. The databases that must be searched are large and growing continuously; thus, there is a burden on the Office to search multiple sequences that differ substantially in structure and function.
As stated in MPEP §803.04, "normally ten sequences constitute a reasonable number for examination purposes." 

C.	A single specific species of method of performing synthesis reactions of claim 38 such as, for example, wherein synthesis reaction are performed in parallel OR wherein synthesis reaction are performed in series (instant claim 38) (please elect whether the synthesis reactions are performed in parallel or in series).

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 
because, under PCT Rule 13.2, the species lack unity of invention, as well as, the same or corresponding special technical features for the following reasons:
The technical feature linking the various species of Group I-IX broadly appears to be the different sequences of the different oligonucleotides including barcode oligonucleotides, such that the different barcode oligonucleotides encompass different structures that can be synthesized using different starting materials, different reaction conditions, are obtained from different samples, can be analyzed by different methods, can be used in different subsequent reactions such as for the diagnosis of a condition, the a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or 
to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of 
invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1, 3, 4, 9, 18, 21, 30, 38 and 40.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Amy M Bunker/
Primary Examiner, Art Unit 1639